DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 3/2/21.  These drawings are accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 361, 363-365, and 367-368 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Creehan et al. (US 2012/0279442A1) (hereafter Creehan).
With respect to claims 361 and 368, Creehan teaches a method of controlling material microstructures comprising: depositing one or more first materials by a solid-state additive manufacturing system; wherein the material being deposited is below its melting point (Tm); wherein the material is in a plastically-deformed state due to intense friction forces and other forces generated within the solid-state additive manufacturing system; and wherein refinement of microstructure of the material occurs to obtain a final material with mechanical properties of the final material consequently tailored (figures; and paragraphs 51, 53, 60, 67, 71-72, and 79).  Since Creehan performs the claimed process, it is the examiner’s position that the process of Creehan would intrinsically refine the grain size at least five times compared to grains of the microstructure of the first material.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.  Note that friction stir welding is intrinsically a grain refining process.

With respect to claim 364, Creehan teaches a controlling the microstructure by adjusting the manner in which the depositing is performed (figures; and paragraphs 51, 53, 60, 67, 71-72, 79, and 85).
With respect to claim 365, Creehan teaches a controlling the microstructure by one or more of: angular velocity of the spindle and/0r tool; spindle/tool torque; and/or velocity of the tool moving over the substrate (paragraphs 67 and 85).
With respect to claim 367, Creehan teaches controlling the microstructure of the final material by an additive (paragraphs12, 54, and 96).
With respect to claim 368, Creehan teaches a method of controlling material microstructures with a solid-state additive manufacturing machine, comprising adjusting one or more process control parameters in a manner which influences or controls a resultant material microstructure of a product of the solid state additive manufacturing process (figures; and paragraphs 51, 53, 60, 67, 71-72, 79, and 85); feeding a first material through a hollow spindle or tool of the solid-state additive manufacturing machine (figures; and paragraphs 51, 53, 60, 67, 71-72, 79, and 85); and generating plastic deformation of the first material by applying .

Claim(s) 368-369 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being by Hatten et al. (US 2003/0042292A1) (hereafter Hatten).
With respect to claim 368, Hatten teaches a method of controlling material microstructures with a solid-state additive manufacturing machine, comprising adjusting one or more process control parameters in a manner which influences or controls a resultant material microstructure of a product of the solid state additive manufacturing process (figures; and paragraphs 34-68).  Note that friction stir welding is a grain refining process.  Hatten also teaches wherein the solid-state additive manufacturing process comprises: feeding a first material through a hollow spindle or tool of the solid-state additive manufacturing machine; depositing the first material onto a second material, wherein the first material is below its melting point (Tm) during deposition; and generating plastic deformation of the first material by applying normal, shear and/or frictional forces by way of a rotating shoulder of the hollow tool such that the first and second materials are in a malleable and/or visco-elastic state in an interface region; thereby producing the resultant material microstructure in the product of the solid state additive manufacturing process (figures; and paragraphs 34-68).  Since Hatten performs the claimed process, it is the examiner’s position that the process of Hatten would intrinsically refine the grain size at least five times compared to grains of the microstructure of the first material.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the .

Claims 341-342, 345-347, 350-354, and 357-360 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatten et al. (US 2003/0042292A1) (hereafter Hatten) in view of Creehan et al. (US 2012/0279442A1) (hereafter Creehan), Newkirk US 2011/0293840A1, and Luik (US 5,655,412).
With respect to claims 341 and 360, Hatten teaches a solid-state additive manufacturing system comprising: a feeding unit (208/222), a spindle (210), a tool (212), a motor (the unit that rotates the spindle in direction 214), a driving unit (the unit that moves the spindle in direction 218 or the feeder 208), and a power supply (note that the apparatus of Hatten intrinsically requires a power supply to perform the disclosed process).  Hatten also teaches wherein one or more of the driving unit, the control unit, and/or the monitoring unit is capable of providing coordinated movements of the spindle, the tool, the workpiece and/or a workpiece platform during use (figures) (figures; and paragraphs 34-68); wherein the driving unit, control unit, and/or monitoring unit are capable of dispensing the filler material on a surface of the workpiece, on a surface of a backplate, in a cavity of the workpiece, and/or in a gap between two or more workpieces (figures; and paragraphs 34-68); wherein the driving unit, the control unit, and/or the monitoring unit are capable of providing friction, frictional heating, one or more 
With respect to claim 341, Hatten does not teach a control unit, a monitoring unit, and process control software; and wherein the driving unit, the control unit, and/or the monitoring unit together or separately are capable of (i) controlling movement of the workpiece platform in an x-, y- and z-axis, (ii) controlling movement of the spindle and the tool in a u- and v-axis, which can be the same or different as the x-, y- or z-axis, and (iii) controlling rotation of the workpiece around the x-, y- and z-axis.
However, Creehan teaches a control unit, a monitoring unit, and process control software (paragraphs 41, 50, and 60); (ii) controlling movement of the spindle and the tool in a u- and v-axis, which can be the same or different as the x-, y- or z-axis (paragraph 50). While Newkirk teaches an X-Y-Z table (figures; and paragraph 31).  In addition, Luik teaches a rotary table (figures 5-6; and column 5, lines 32-61).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to combine the automated control of Creehan with the apparatus of Hatten in order to precisely control the apparatus and achieve the desired bonding.  Note that the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  Furthermore, it would have been obvious to one of ordinary skill in the art to combine the XYZ table of Newkirk and the rotary table of Luik with the collective system of Hatten and Creehan in order to precisely position the workpiece(s) in the desired orientation for processing.
With respect to claim 342, Hatten teaches wherein a tool holder imparts drive to the tool and comprises a passageway that enables the filler material to pass therethrough (figure 2).

With respect to claim 346, Hatten teaches wherein the spindle and the tool are capable of rotating and/or moving independently of the workpiece (figures; and paragraphs 34-68).
With respect to claim 347, Creehan teaches wherein the tool comprises one or more of: a body with multiple passageways through which two or more filler materials may pass; a flat shoulder, a featured shoulder, or a tapered shoulder, or any combination; a non-consumable shoulder with surface features providing for stirring of deposited filler material and/or a workpiece surface; one or more side tool cutters; one or more side injection points for supplying additives before deposition of the filler material on the workpiece; a shoulder with one or more nubs, wherein one or more of the nubs has one or more geometric structures chosen from cube, cuboid, hemisphere, cone, partial cone, partial square-based pyramid, ellipsoid, cylinder, tetrahedron, and/or teardrop-impeller shape; a shoulder with at least one nub having the same or different height as another nub, and the nubs are located in various positions on a shoulder of the tool; and/or a shoulder with at least one replaceable nub (figures 3F and 3G).
With respect to claim 350, Hatten teaches wherein the workpiece platform is configured to support one or multiple workpieces during i) joining together, ii) repair, iii) coating or surface modification, and/or iv) adding of customized features of the workpieces (figures; and paragraphs 34-68).
With respect to claim 351, Hatten teaches comprising one or more heating and/or cooling systems to provide temperature control of the filler material, the spindle, the tool, a pin, the workpiece platform and/or the backing plate (paragraphs 5 and 36).
With respect to claim 352, Hatten teaches wherein the feeding unit provides continuous or discontinuous supply of one or more filler material in one or more material forms comprising rods, wires, powder-filled tubes, rod-like filler materials, powders, blocks, sheets, granules, or combinations thereof to the spindle (paragraphs 36-39).

With respect to claim 354, Hatten teaches wherein the feeding unit is configured to accept any shape and size of scrap material and scrap pieces (broadest reasonable interpretation) and deposit them as a continuous layer.  Note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
With respect to claim 357, Hatten teaches one or more external energy sources capable of supplying electric field, magnetic field, ultrasound, vibration and/or light, UV light, visible light or IR light (paragraph 36).
With respect to claim 358, Creehan teaches multiple contact- or contactless- sensors (paragraphs 41 and 60).
With respect to claim 359, Creehan teaches wherein the process control software comprises computer-executable instructions for controlling friction forces, other applied forces .

Claim 343 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatten, Creehan, Newkirk, and Luik as applied to claim 341 above, and further in view of Miryekta et al. (US 2010/0213244A1) (hereafter Miryekta).
With respect to claim 343, Hatten, Creehan, Newkirk, and Luik do not teach a tool changer comprises a gear with 1, 2, 3 or more tool holders for interchanging different tools. However, Miryekta teaches a tool changer comprises a gear with 1, 2, 3 or more tool holders for interchanging different tools (figures 7A-7B; and paragraphs 28-29).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to combine the interchanger of Miryekta with the collective apparatus of Hatten, Creehan, Newkirk, and Luik in order to quickly change to the desired tool.

Claims 348-349 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatten, Creehan, Newkirk, and Luik as applied to claim 341 above, and further in view of Okamoto et al. (US 2004/0074944A1) (hereafter Okamoto).
With respect to claims 348-349, Hatten, Creehan, Newkirk, and Luik do not teach a backing plate and wherein the workpiece platform comprises a base with a capability to move in x-, y- and/or z-direction movement; wherein the base has one or more of: a capability to move and/or rotate in x-, y- and/or a-direction, or any combination of them, in addition to z-direction movement; a capability to move and/or rotate in x-, y-, a- and/or b-direction, or any combination of them, in addition to z-direction movement; and/or a capability to move and/or rotate in x-, y-, a-, b- and/or c-direction, or any combination of them, in addition to z-direction movement.  

At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to combine the support of Okamoto with the collective apparatus of Hatten, Creehan, Newkirk, and Luik in order to deposit the material in the desired location.

Claim 355 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatten, Creehan, Newkirk, and Luik as applied to claim 341 above, and further in view of Sato et al. (EP-200245A2) (hereafter Sato).
With respect claim 355, Hatten, Creehan, Newkirk, and Luik do not teach one or more gas-supplying units to provide gasses or gas mixtures, for shielding during deposition processes and/or for influencing a final composition and/or structure of a deposited filler material layer.  However, Sato teaches one or more gas-supplying units to provide gasses or gas mixtures, for shielding during deposition processes and/or for influencing a final composition and/or structure of a deposited filler material layer (figures; and abstract).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the shielding gas apparatus of Sato on the collective apparatus of Hatten, Creehan, Newkirk, and Luik in order to prevent contamination and/or oxidation.

Claim 356 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatten, Creehan, Newkirk, and Luik as applied to claim 341 above, and further in view of Matsui et al. (JP-2001-219281A1) (hereafter Matsui).
With respect to claim 356, Hatten, Creehan, Newkirk, and Luik do no teach wherein a controlled environment compartment provides a covered space around the spindle, the tool, the workpiece and/or the workpiece platform enabling a controlled gas environment in a working zone.
However, Matsui teaches wherein a controlled environment compartment provides a covered space around the spindle, the tool, the workpiece and/or the workpiece platform enabling a controlled gas environment in a working zone (figures; and abstract).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to combine the chamber of Okamoto with the collective apparatus of Hatten, Creehan, Newkirk, and Luik in order to prevent contamination.

Claims 362-363 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creehan as applied to claim 361 above, and further in view of Burton et al. (US 2007/0034671A1) (hereafter Burton).
With respect to claims 362-363, Creehan does not teach producing a material with equiaxial microstructures; or producing a material with microstructures with an average size in the range of 1-10 µm; and refining the size of the original grains for at least 5 times compared to the original grains or at least one order of magnitude compared to an original material.
However, with respect to claim 362, Burton teaches that friction stir welding produces a material with equiaxial microstructures; or produces a material with microstructures with an average size in the range of 1-10 µm (paragraph 4).  Note that friction stir welding is a grain refining process and one of ordinary skill in the art would have expected the collective process of Creehan and Burton to result in the claimed microstructure (41.67% to 1.25% of the size of 

At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the microstructures of Burton in the process of Creehan in order to form an assembly with the desired mechanical properties.
With respect to claim 363, since the collective process of Creehan and Burton is the same as that claimed, it is the examiner’s position that collective process of Creehan and Burton intrinsically results in refining the size of the grains of the final material such that the size of the grains of the final material is refined at least one order of magnitude compared to the grains of the first material.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § § 2112- 2112.02.

Claim 366 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creehan as applied to claim 361 above, and further in view of CN101537529A (CN ‘529).
With respect to claim 366, Creehan does not teach controlling shape, size and/or composition of the microstructure by gas composition used as blown gas.  However, CN, 529 teaches controlling shape, size and composition of the microstructure by gas composition used as blown gas (lines 332-346 of the machine translation).
.

Claim 370 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatten et al. (US 2003/0042292A1) (hereafter Hatten), Creehan et al. (US 2012/0279442A1) (hereafter Creehan), Newkirk US 2011/0293840A1, and Luik (US 5,655,412) as applied to claim 341 above, and further in view of Creehan et al. (US 2012/0009339A1) (hereafter Creehan ‘339).
With respect to claim 370, Hatten, Creehan, Newkirk, and Luik do not teach wherein the internal passageway of the tool and/or the spindle has an inner surface capable of engaging or interlocking with an outer surface of the filler material to provide rotational velocity to the filler material from the spindle and/or tool.  However, Creehan ‘339 teaches wherein the internal passageway of the tool and/or the spindle has an inner surface capable of engaging or interlocking with an outer surface of the filler material to provide rotational velocity to the filler material from the spindle and/or tool (figures 1A-1C; and paragraphs 43-46).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the internal shape of Creehan ‘339 in the collective process of Hatten, Creehan, Newkirk, and Luik in order to control forces on the filler material.

Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive.
The applicant argues that Creehan does not teach…refining the size of the original grains for at least 5 times compared to the original grains.
The examiner respectfully disagree.  Since Creehan performs the claimed process, it is the examiner’s position that the process of Creehan would intrinsically refine the grain size the claimed amount.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.  Note that the applicant has failed to provide a persuasive argument or evidence that the process of Creehan won’t intrinsically result in the claimed grain refinement. 
The applicant also argues that claims 341 and 360, the claims have been amended to recite “wherein the driving unit, the control unit, and/or the monitoring unit together or separately are capable of (i) controlling movement of the workpiece platform in an x-, y- and z-axis, (ii) controlling movement of the spindle and the tool in a u- and v-axis, which can be the same or different as the x-, y- or z-axis, and (iii) controlling rotation of the workpiece around the x-, y- and z-axis”. The Office has not shown how the references alone or in combination teach this feature.
The examiner respectfully disagrees because paragraph 50 of Creehan teaches controlling the three-dimensional positioning of the (FSW) tooling relative to the substrate.  
In reference to claim 362-363, the Examiner states “Burton teaches that friction stir welding produces a material with equiaxial microstructures; or produces a material with microstructures with an average size in the range of 1-10 pm” and “it would have been obvious to one of ordinary skill in the art to utilize the microstructures of Burton in the process of Creehan in order to form an assembly with the desired mechanical properties.” Applicant respectfully disagrees. Burton teaches friction stir welding, not additive manufacturing. Further, Burton teaches away from the use of additive manufacturing by reciting “[o]ne particular benefit of friction stir welding is that the formation of the weld or joint...is created by the solidification of plasticized parent materials rather than a filler material, as is commonly used in conventional welding processes” (Burton, Paragraph 4). The Office has not shown that this combination of references teaches or suggests each and every element of the claims.
The examiner respectfully disagrees. Friction stir welding with the addition of filler material, such as that of Creehan and Hatten, is by definition an additive manufacturing process.  Especially considering the applicant’s own specification states that, “[t]he present inventors have found that no-melt/solid-state additive manufacturing methods based on friction stirring appear to overcome the drawbacks of traditional AM and coating processes.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.